— In a libel action, plaintiff appeals from an order of the Supreme Court, Westchester County (Burchell, J.), entered June 21,1982, which denied his motion for discovery and inspection of certain records of long-distance telephone calls maintained by a nonparty witness. Appeal dismissed as academic, with costs to defendants. Following the entry of the order denying plaintiff’s motion for discovery and inspection, defendants moved for and received an order granting summary judgment dismissing the plaintiff’s complaint. Accordingly, no action is pending and the instant appeal is now academic. O’Connor, J. P., Bracken, Rubin and Boyers, JJ., concur.